Morton, C. J.
The principal question, and one which underlies most of the other questions in the case, is whether the children of Frances Bowles took any interest, during the life of the testator’s widow and of their mother, which was assignable.
*210It is clear that under the bequest those would take the estate who were heirs of Frances Bowles at her decease, so that her children did not, during her life, take a vested remainder which would descend to their heirs or representatives. Each took an interest in the nature of a contingent remainder, liable to be defeated by his death before his parent. But the question upon which the case turns is whether they took any interest which was assignable by them.
Under a devise of land, or a bequest of an equitable interest in a trust fund, to a man for his life, and at his death to such of his children as should survive him, it has been held that the children took a vested interest in a contingent remainder, which they could assign, and which would pass to their assignees in bankruptcy or insolvency. Nash v. Nash, 12 Allen, 345. Dunn v. Sargent, 101 Mass. 336. Belcher v. Burnett, 126 Mass. 230.
In such case, their enjoyment of the estate depends upon the contingency that they survive their father, but such contingency does not prevent their having a present vested right or interest which can be transferred, the assignee taking their right subject to the same contingency. Chancellor Walworth states the rule to be, that “ where a remainder is so limited as to take effect in possession, if ever, immediately upon the determination of a particular estate, which estate is to determine by an event which must unavoidably happen by the efflux of time, the remainder vests in interest as soon as the remainderman is in esse and ascertained; provided nothing but his own death before the determination of the particular estate will prevent such remainder from vesting in possession.” Moore v. Lyons, 25 Wend. 119, 144. See also Blanchard v. Blanchard, 1 Allen, 223.
In the case of a devise or bequest to a man for life and at his death to his heirs, it is true that, if he has no children at the death of the testator, his heirs presumptive would not take a vested interest, because there is the contingency that they may be supplanted or displaced as heirs presumptive by the birth of children to the life tenant, and therefore that they may never take at all, even if they survive the life tenant. This was the case in Putnam, v. Gleason, 99 Mass. 454, where the brothers and sisters of the life tenant, who had no children, *211were her heirs, and it was held that the remainder was contingent until the death of the life tenant, when the estate vested in the brothers and sisters.
But whenever a child is born to the life tenant, such child is at once ascertained as a person who is to take under the devise or bequest if he survives his parent. His share may be cut down in quantity by the birth of brothers or sisters, but he cannot be displaced as an heir by any person, and the only contingency which affects his future possession of the estate is that he survive his parent. He has not a mere possibility, but a fixed right to- take as purchaser under the devise or bequest, which can be defeated only by his death before his parent.
We are of opinion that he thus has a vested interest in a contingent remainder, which he can assign, and which will pass to an assignee in bankruptcy or insolvency, subject to the same contingency in the hands of the assignee as in those of the assignor. Winslow v. Goodwin, 7 Met. 363. Gardner v. Hooper, 3 Gray, 398.
Applying these principles to the case before us, it follows that the assignment by the children of Frances Bowles to Mrs. Geller was effectual to transfer the interests which they had at the time of the assignment, and, as all said children have survived their mother, entitles the assignee to their shares of the funds in the hands of the trustees, under the bequest we are considering.
It is contended that the assignment to Mrs. Geller, though prior in time, does not take precedence of the subsequent assignments to Story and Drake and to Woodworth, because it was not recorded, and because no notice was given to the person who held the funds under the will of William Burrows.
The interest of the assignors which they assigned was not an interest in real estate, and therefore the statutes as to recording deeds of real estate have no application. The will provides that the whole estate shall be converted into money, and gives to the remaindermen an interest in the fund thus formed. Their respective interests were merely choses in action ; and it is settled in this Commonwealth that, in the absence of fraud, an assignment of a chose in action is good against a subsequent purchaser, though not recorded, and though *212no notice is given to the debtor. Thayer v. Daniels, 113 Mass. 129, and cases cited.
The assignment to Mrs. Geller was in consideration of a preexisting debt. This was a good consideration for the assignment by the debtors; if the assignment by Albert G. Bowles was voluntary, it was binding upon him, and, being made in good faith and not affecting creditors, was good as against his subsequent assignee; Beal v. Warren, 2 Gray, 447; and as the debt exceeds in amount the value of the interests of the four assignors in the trust fund, the above considerations dispose of the case so far. as their interests or shares are concerned.
The share of H. C. Stetson, he being one of the heirs of the life tenant, for the reasons above stated, passed to his assignee in bankruptcy, and was transferred to Story and Drake by the indenture of June 24, 1879. There can be no doubt that the transfer of property and mutual covenants of the parties to the indenture were a sufficient consideration for the execution of it by H. C. Stetson, though this is not material, as his interest in the trust fund had passed out of him, and would pass to Story and Drake, even if Stetson had not executed the indenture. These considerations dispose of all the questions presented to us concerning the distribution of the personal property now held by the plaintiff.
A question remains as to the disposal of the real estate which Mrs. Burrows held at the time of her death as a part of the estate of her husband. This real estate was held by Mrs. Burrows as a life tenant under her husband’s will. It did not descend to her heirs at law so that they could transfer a good legal title. The clear directions of the will are, that all the estate shall be converted into money, and the proceeds distributed under the will. The rights of all parties cannot be protected except by a conversion of the whole estate into money.
The will provides that, after the decease of the widow, who was executrix, all the estate should be converted into money. It does not in terms specify the person who shall do this; but, as the testator clearly intended that both the real and the personal estate should be sold for the purpose of carrying out the provisions of the will, and as steps in the administration of the estate, and as the administrator de bonis non with the will *213annexed is the only person who can convert the personal property into money, we are of opinion that by necessary implication the will gives him virtute officii the power to sell the real estate left by the testator. Chandler v. Rider, 102 Mass. 268. Blake v. Dexter, 12 Cush. 559.
The real estate held by the testator at his death has been sold by his executrix under the authority of a resolve of the Legislature, and as a substitute for it other real estate has been purchased by her with the proceeds. The resolve provides that she shall invest the proceeds “ in the manner prescribed in said will of said William Barrows (for the investment of the proceeds of his said real estate) for the use of said Betsy Burrows, during her life; and, on her decease, for the uses and purposes in said will limited and set forth.” Resolves of 1838, c. 91. Upon making the purchase of the substituted estate, said Betsy Burrows executed a declaration that she held said estate in the said manner and for said uses and purposes.
We are of opinion that she took only a life estate in the land purchased by her; that it was held in the same manner and for the same purposes as the land for which it was substituted; and that the power of the administrator de bonis non to sell, attached and applied to it.
We are therefore of opinion that the plaintiff, as administrator de bonis non, should sell this estate and distribute the proceeds among those entitled to it by the will, or to their assignees.
Connected with this distribution is the only remaining' question in this case, as to the share of W F. Stetson. His conveyance to Stevens is in form a deed of his interest in this land; but it was clearly intended as an assignment of his interest in the land under the will of his grandfather, as he had no other interest in it; and in equity it operates to assign his interest in the money received from the conversion of the real estate. His share therefore belongs to Story and Drake.

Decree accordingly.